130 Ga. App. 175 (1973)
202 S.E.2d 681
WILSON
v.
WILSON.
48685.
Court of Appeals of Georgia.
Submitted October 9, 1973.
Decided October 19, 1973.
Rehearing Denied November 2, 1973.
*176 Oze R. Horton, for appellant.
Scott Walters, Jr., for appellee.
EBERHARDT, Presiding Judge.
A garnishment proceeding was instituted in Fulton Superior Court by Mrs. Betty G. Wilson against N. W. Wilson on the basis of a judgment procured in Clayton Superior Court, and summons of garnishment was served on Mr. Wilson's employer, Motor Convoy, Inc., which in due course answered, admitting an indebtedness in a stated amount. Mr. Wilson filed a motion to require that the garnishment bond be strengthened which, after hearing, was denied, and he appeals. No certificate from the trial judge for the review of the order is in the record. Held:
The order is not a final judgment from which an appeal will lie under Code Ann. § 6-701 (a)(1), and a review of the order can be had only under a certificate of the trial judge as is provided in Code Ann. § 6-701 (a) (2). Since there is no such certificate the appeal must be dismissed.
Appeal dismissed. Pannell and Stolz, JJ., concur.